Exhibit 10.8

 

LOGO [g66276img1.jpg]   

FastenTech, Inc.

 

World Headquarters

8500 Normandale Lake Blvd.

Suite 1230

Minneapolis, MN 55437

 

Ronald B. Kalich    Telephone:    952.921.2090 President and CEO   
Corporate Fax:    952.921.2099      Email:    ron.kalich@fastentech.com

 

PRIVATE AND CONFIDENTIAL

 

October 9, 2003

 

Paul J. Komaromy

12040 E. Welsh Trail

Scottsdale, Arizona 85259

 

Dear Paul:

 

This letter confirms your opportunity to accept the position of Executive
Vice-President and Chief Operating Officer of FastenTech, Inc., reporting
directly to me.

 

Your starting salary will be $300,000.00 per year, and will be reviewed
annually. Your annual bonus potential will be 50% of salary, based upon
corporate performance. You will be given an opportunity to purchase 5756.1
Class A Common Shares (currently a .3% position in the common equity of the
Company) and 4547.3 Class C 12% Junior Preferred Shares of FastenTech, Inc., on
the same terms as the original investors. In addition, in the next Award cycle,
you will be granted an Option to purchase 5756.1 Class A Common Shares
(currently a .3% position in the common equity of the Company) according to the
terms and conditions of the FastenTech, Inc. 2001 Stock Incentive Plan. You will
receive reimbursement for an approved Country Club membership and associated
monthly dues and fees, as well as reimbursement for a leased vehicle, or
alternatively, a monthly car allowance. In addition, you will participate in any
benefit programs that are made generally available to senior executives of the
Company on the same terms and conditions as such other executives.

 

We anticipate the position can be adequately handled from your resident location
in Scottsdale, AZ. If at some future time we mutually determine that it would be
more appropriate to office at the Corporate Office in Minneapolis, MN, you would
receive a full relocation package.

 

In the event that your employment is terminated in the future for other than
cause or your voluntary resignation, you would receive monthly payments of your
salary in effect at that time, plus reimbursement of medical insurance, for a
period of twelve (12) months following such event. We anticipate your
commencement date to be on or before January 1, 2004.

 

Offered by:

  /s/    RONALD B. KALICH            

FastenTech, Inc.

 

Accepted by:    